DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 is objected to because of the following informalities:
Claim 1 recites the limitation “the system” in lines 3-4, 6 which should be recited to --the fluid flow control system-- for proper antecedence of basis.
Claims 3-7 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-7 have not been further treated on the merits.
Claims 2-7 recites the limitation “A fluid flow control system” in line 1 which should be recited to --The fluid flow control system-- for proper antecedence of basis.
The word “costraints” in line 4 of claim 3 should be recited to --constraints--.
The word “costraints” in lines 4-5 of claim 4 should be recited to --constraints--.
Claims 5 recites the limitation “the total net exergy” in line 4 which should be recited to --total net exergy-- for proper antecedence of basis.
Claims 7 recites the limitation “the efficiency” in line 4 which should be recited to --the exergy efficiency-- for proper antecedence of basis.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the limitation “at least one flow control unit” in claim 1 has been interpreted as “a variable flow pump” or “a displacement pump” (paragraph [0011]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
the limitation “at least one measurement and data management unit” in claim 1 has interpreted as “a sensor”;
the limitation “any type of power and/or heat, industrial or production systems” in claim 1 has been interpreted as “a photovoltaic panel”;
the limitation “an optimization system” in claim 1 has interpreted as “a controller”;
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “at least one measurement and data management unit” of claim 1 dose not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of measuring and transferring are performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the sending function. The use of the term "at least one measurement and data management unit" is not adequate structure for performing the measuring and transferring function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “an optimization system” of claim 1 does not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of optimizing is performed. There is no disclosure of any particular structure, either explicitly or inherently, to perform the sending function. The use of the term "an optimization system" is not adequate structure for performing the optimizing function because it does not describe a particular structure for performing the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-7 are rejected by their virtual dependency of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "for instance, exergy efficiency or exergy rationalism or composite function, remains at the maximum point within the system, and prevents the efficiency from falling into the negative domain" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the objective function" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “an objective function”.
Claim 1 recites the limitation "the objective function" in line 2 which is unclear renders the claim indefinite. It is unclear what the “objective function” means. Further clarification is required.
Claim 1 recites the limitation "the system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the fluid flow control system”.
Claim 1 recites the limitation "the efficiency" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the exergy efficiency”.
Claim 1 recites the limitation “any type of power and/or heat, industrial or production systems” in lines 6-7 which is unclear and renders the claim indefinite. First, it is unclear what type of system is considered any type of system. Second, it is unclear of the corresponding structure associated with the limitation. Further clarification is required. 
Claim 4 recites the limitation “instant load profile” in line 5 which is unclear and renders the claim indefinite. It is unclear what limitation means. Further clarification is required. 
Claim 4 recites the limitation “solar power generation systems” in line 6 which is unclear and renders the claim indefinite. It is unclear of the corresponding structure associated with the limitation. For examination purposes, the limitation has been interpreted as “the photovoltaic panel”.
Claim 5 recites the limitation “calculates the objective function” in line 5 which is unclear and renders the claim indefinite. It is unclear whether the limitation “the objective function” is a function, an output, or a parameter. If the limitation is a function, it is unclear how a function can be calculated.  
Claim 5 recites the limitation “the power and/or heat, industrial or all types of production system” in line 6 which is unclear and renders the claim indefinite. First, it is unclear what type of system is considered all type of production system. Second, it is unclear of the corresponding structure associated with the limitation. Further clarification is required.
Claim 5 recites the limitation “the components of the production system” in line 7 which is unclear and renders the claim indefinite. It is unclear of the corresponding structure associated with the limitation. Further clarification is required.
Claim 6 recites the limitation “the necessitated calculations” in lines 3-4 which is unclear and renders the claim indefinite. It is unclear of what calculations are considered the necessitated calculations. Further clarification is required.
Claim 7 recites the limitation “the power and/or heat, industrial or all types of production system” in lines 3-4 which is unclear and renders the claim indefinite. First, it is unclear what type of system is considered all type of production system. Second, it is unclear of the corresponding structure associated with the limitation. Further clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kanai (2010/0314238).
Regarding claim 1, Kanai discloses a fluid flow control system comprising exergy-based optimal output (see figure 1; calculation of cumulative thermal energy; see step S06 of figure 2; the exergy is a form of thermal energy) that ensures the objective function (see figure 2), for instance, exergy efficiency or exergy rationalism or composite function, remains at the maximum point within the system, and prevents the efficiency from falling into the negative domain (as best understood in light of the 112 2nd paragraph above, it is unclear whether the limitation(s) following the phrase “for instance” are part of the claimed invention; the limitations are not being considered part of the claim), and characterized with; 
- at least one flow control unit (a pump 23) to pump the fluid into the system in any type of power and/ or heat, industrial or production systems (the solar collector 11), where liquid, gas, and/ or one or more phases of fluid process (water) is/ are involved (see figure 1), 
- at least one measurement and data management unit (the heat exchanger volume determination unit 34 and temperature sensors 31 and 32) that is connected to inlet and outlet points of at least one flow control unit (the pump 23; see figure 1), and measures, transfers and performs data management of the flow rate (see step S04 of figure 2), temperature (the sensors 31 and 32 detects temperature), pressure (pressure loss; see claim 1) values of the fluid that passes through the flow control unit (23; see claim 1; see figures 1-2), and 
- an optimization system (the controller 16) sufficing at least one exergy-based objective function (calculation of cumulative thermal energy; see step S06 of figure 2), which instantaneously optimizes the flow rate (see step S04 of figure 2) and the difference between the input and output temperatures (temperatures detected by sensors 31 and 32) of the fluid that circulates so as to increase the performance of the power and/ or heat, industrial or all types of production systems (the solar collector 11), where liquid, gas, and/ or one or more phases of fluid (water) process is/ are involved (see claim1 and figures 1-2).
Regarding claim 2, Kanai discloses the optimization system (the controller 16) sufficing exergy-based objective function (see control function in figure 2) that constantly regulates the difference between inlet and outlet temperatures of circulating fluid, ∆T (delta T; see step S05 of figure 2), and controls the fluid flow rate (see step S04 of figure 2) of the flow control unit (23) in power and/ or heat, industrial or all types of production systems (the solar collector 11; see claim 1 and figures 1-2).
Regarding claim 3, Kanai discloses the optimization system (the controller 16) sufficing exergy-based objective function (see figure 2) that works on demand-supply temperature (the supply fluid temperature which detected by sensor 31 to the solar collector 11) and flow rate constraints (see step S04 of figure 2) of the fluid that is in liquid, gas, and/ or one or more phases (water; see figures 1-2).
Regarding claim 4, Kanai discloses the optimization system (the controller 16) sufficing exergy-based objective function (see control function in figure 2) that optimizes the flow rate of the fluid (water) in consideration of the supply-demand temperature (the supply fluid temperature which detected by sensor 31 to the solar collector 11), flow rate costraints (Q1 and Q10; see figure 3), instant load profiles (see figure 3), inlet-outlet demand and constraints (inlet and outlet water temperatures which detected by the sensors 31 and 32), environmental conditions, solar irradiation in solar power generation systems (see figure 2).
Regarding claim 7, Kanai discloses ensures the efficiency remains at the maximum level in power and/ or heat, industrial or all types of production systems (the solar collector 11; Kanai discloses the tenth characteristic line q10 is selected when the feed temperature T1 is at the maximum level which implies the existence of maximum level of efficiency in the solar collector 11; Col. 5, lines 16-20), and prevents the system efficiency from falling into the negative domain (it is obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system of Kanai is capable of preventing the system efficiency from falling into the negative domain in order to maintain heating of water with the solar collector 11).

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of indication for allowable subject matter: 
Kanai fails to disclose the claimed control feature that “the optimization system sufficing exergy-based objective function, that aims to optimize the total net exergy as the objective function, and calculates the objective function as the maximization of the difference between total exergy output of the power and/ or heat, industrial or all types of production systems and the total exergy consumed by the components of the production system” as required in claims 5-6. Also, the prior art of record fails to provide further teachings or motivation to modify the system of Kanai in order to arrive the claimed invention. Therefore, claims 5-6 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763